 

_ Case 1:18-cv-03014-PKC Document 20 Filed 02/11/19 Page 1 of 4
* + Case 1:18-cv-03014-PKC Document19 Filed 02/08/19 Page 1 of 4

 

.

The New York Times
Company

David McCraw February 8, 2019 ff! 0 f
Vice President & Deputy ty %
General Counsel L

a
T 242 556 4031 oF ofY 2 al

mecraw@aytimes,com VIA ECE y y
a
how York NY 10018 The Honorable P, Kevin Castel i
nytimes.com United States District Judge
United States Courthouse

500 Pearl Street
New York, NY 10007

   

 

Re:  Lhe.New York Times Company, et.al..v, Central Intelligence:
Agency, 18-cv-3014-PKC-
Dear Judge Castel:

I am counsel for Plaintiffs The New York Times Company and Scott
Shane (jointly, “The Times”) in the above-referenced action. I write on
behalf of both The Times and Defendant Central Intelligence Agency (the
“CLA”) to update the Court on the status of this Freedom of Information
Act (“FOIA”) lawsuit, as directed by the Court’s memorandum
endorsement of November 30, 2018. Dkt. No. 17. More particularly, the
parties write to ask the Court to set a briefing schedule for cross-motions
for summary judgment.

Submission from The Times

This action grows out of a FOIA request made by The Times for records
pertaining to the death of CIA employee Frank Olson in 1953, Olson had
been given LSD as part of a secret CIA experiment. His body was found
outside a New York City hotel after he jumped, was pushed, or fell from a
10" floor window, The circumstances of his death have long-been the
subject of controversy and speculation.

Over the past few months, in an effort to settle this litigation, the CIA has
produced hundreds of redacted records responsive to The Times’s FOIA
request. Nonetheless, The Times continues to believe that the production
is inadequate in two respects.

 
 

Case 1:18-cv-03014-PKC Document 20 Filed 02/11/19 Page 2 of 4
Case 1:18-cv-03014-PKC Document19 Filed 02/08/19 Page 2 of 4

First, The Times challenges the extent of the redactions. Most of the
documents have been previously released, in most cases many years ago
and with the same redactions, The documents mostly date from 1953,
when Olson died, or from 1975, when the dosing of Olson with LSD was
first admitted, The Times believes that the redactions were carried out for
the most part in 1975, 43 years ago, Presumably, most or all of the
security concerns that led to the redactions decades ago have been
mitigated by time. Current law subjects classified records with "permanent
historical value" to automatic declassification after 25 years, with only
certain narrow exceptions. See Executive Order No. 13526, § 3.3. Based
on its review, The Times believes that many of the redactions are no
longer sustainable, The CIA, on the other hand, says the redactions have
been reviewed in the past year, and all the responsive information that can
be legally released has been provided to The Times,

 

 

Second, The Times challenges the adequacy of the CIA’s search for
responsive documents. Specifically, The Times has been told by sources
that there is a document showing that Mr. Olson was murdered on the
order of senior CIA officials. This is the so-called “McMahon Memo,” In
the months after 9/11, Vice President Dick Cheney asked Bernard F.
McMahon, a former top CIA official and Senate Intelligence Committee
staff director, to review the Olson case, According to information provided
to The Times, Mr, McMahon was given access to a file on Mr. Olson in an
archive of especially sensitive material. He later told others that it included
a document that made clear that Olson's death was murder, not

suicide. The Times believes that if such a document exists, it is
responsive to the underlying FOIA request. The CIA, in response, has
declined to say whether such a document exists but has suggested that The
Times submit a new FOIA tequest specifically requesting the McMahon

Memo, .

Submission from the CIA.

The CIA performed a thorough search in response to The Times’s FOIA
request and produced hundreds of records in response. The Times has not
identified any particular redactions it is challenging, but appears to object
to the fact that certain documents the CIA identified in response to The
Times’s request were redacted by hand decades ago. To the extent the
CIA could not locate unredacted versions of those documents, it was not
:
i
|

Case 1:18-cv-03014-PKC Document 20 Filed 02/11/19 Page 3 of 4
Case 1:18-cv-03014-PKC Document19 Filed 02/08/19 Page 3 of 4

able to review those redactions. However, all modern redactions applied
to responsive documents—that is, all redactions applied to text that was
readable in a responsive document located by the Cl[A—were reviewed for
this production.

The Times also suggests that the CIA’s search was inadequate because, on
the basis of double hearsay, it believes a “McMahon Memo” should exist
that would be responsive to The Times’s request, but was not part of the
CIA’s production. The CIA used broad search terms designed to identify
responsive material, and it then produced ail responsive, non-exempt
documents located through that search. The Times’s belief that there is an
additional responsive document (the existence of which is entirely
speculative) that was not produced does not undermine the reasonableness
of the CIA’s search. To judge the adequacy of an agency’s search, courts
ask “whether the search was reasonably calculated to discover the
requested documents, not whether it actually uncovered every document
extant.” Grand Cent. P’ship, Inc. vy. Cuomo, 166 F.3d 473, 489 (2d Cir.
1999), This is particularly true for the CIA, as the agency’s operation files
may be exempted from FOIA pursuant to the CIA Information Act of
1984. See 50 U.S.C. § 3141(a). The Times has no legitimate basis upon
which to challenge the adequacy of the CIA’s search.

Joint Submission
As is standard practice with FOIA cases in the Southern District, the
parties do not believe that discovery is necessary at this time and that the

parties can proceed to summary judgment briefing. Accordingly, the
parties respectfully request that the Court set the following briefing

schedule:
CIA motion for summary judgment: March 29, 2019
NYT cross-motion and response: April 26, 2019
CIA reply and response to cross-motion: May 17, 2019
NYT reply: May 31, 2019
eee

3

 

 

 
Case 1:18-cv-03014-PKC Document 20 Filed 02/11/19 Page 4 of 4
’ Case 1:18-cv-03014-PKC Document19 Filed 02/08/19 Page 4 of 4

We thank the Court for its consideration.
Respectfully submitted,
David E. McCraw

ce: Jacob Lillywhite, AUSA
(via ECF)

 

 
